UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-40337




                   INTERNATIONAL BANK OF COMMERCE,

                                               Plaintiff-Appellant,


                               VERSUS


                  AMERICAN ARBITRATION ASSOCIATION,


                                                Defendant-Appellee.



           Appeal from the United States District Court
                For the Southern District of Texas
                           (B-96-CV-122)
                            June 5, 1998


Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

      Affirmed.    See Austin Mun. Securities v. Nat. Assoc. of

Securities, 757 F.2d 676 (5th Cir. 1985); Austern v. Chicago Bd.

Options Exchange, Inc., 898 F.2d 882 (2nd Cir. 1990); Local Rule

47.6.




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.